Case 19-50625-jwc       Doc 88     Filed 07/15/21 Entered 07/15/21 14:48:36            Desc Main
                                   Document      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                           :           CASE NO. 19-50625-JWC
                                                 :
JANIS RILEY ALLEN,                               :           CHAPTER 7
                                                 :
         Debtor.                                 :
                                                 :

         NOTICE OF PLEADING, DEADLINE TO OBJECT, AND FOR HEARING

        PLEASE TAKE NOTICE THAT on July 15, 2021, S. Gregory Hays, Chapter 7 Trustee
(“Trustee”) for the bankruptcy estate (the “Estate” or “Bankruptcy Estate”) of Janis Riley Allen
(the “Debtor”), filed a Motion for Order Authorizing Compromise and Settlement with Debtor
under Rule 9019 of the Federal Rules of Bankruptcy Procedure [Doc. No. 85] (the “Settlement
Motion”) and related papers with the Court, seeking an order, among other things, approving a
settlement agreement (the “Settlement Agreement”) between Trustee and Debtor (collectively,
the “Parties”) wherein, inter alia,1 Debtor shall pay a total of $26,300.00 (the “$26,300.00
Settlement Funds”) to Trustee for the inchoate interests of the Bankruptcy Estate in certain
improved real Properties2—one with common address of 231 Belletta Drive, Canton, Georgia,
and the other located on Canton Street, Cherokee County, Georgia.3 In return, the inchoate
interests of the Bankruptcy Estate in and to the Properties shall be deemed abandoned upon the
later of: (a) Trustee’s receipt in full of the $26,300.00 Settlement Funds from Debtor in good
funds; or (b) the Settlement Approval Order becoming final. In addition, the Parties stipulate
and agree that Debtor shall not have a claim under Section 502(h) of the Bankruptcy Code in the
Bankruptcy Case for or on account of payment of the $26,300.00 Settlement Funds, or for any
reason, and that neither Debtor nor any of her affiliates, agents, principals, or subsidiaries shall
receive a distribution from the Bankruptcy Estate. Moreover, effective upon the Settlement
Approval Order becoming final, Debtor shall waive any and all obligations that the Bankruptcy
Estate may otherwise have to pay to Debtor out of the $26,300.00 Settlement Funds on account

1
       The following is a summary of the Settlement Agreement and is not intended to be
comprehensive. To the extent that anything in this summary is contrary to the terms of the
Settlement Agreement, the Settlement Agreement controls.
2
        Capitalized terms not otherwise defined herein shall have the meanings ascribed to them
in the Settlement Agreement.
3
        Trustee estimates that the proposed settlement will allow him to make a meaningful
distribution to holders of timely filed, unsecured claims.



16813316v1
Case 19-50625-jwc        Doc 88     Filed 07/15/21 Entered 07/15/21 14:48:36             Desc Main
                                    Document      Page 2 of 2




of exemptions asserted by or on behalf of Debtor, if any, in the Properties, the inchoate interests
in the Properties, or the $26,300.00 Settlement Funds. The exact terms of the Settlement
Agreement are set forth in Exhibit “A” to the Motion

        Pursuant to General Order No. 24-2018, the Court may consider these matter without
further notice or a hearing if no party in interest files a response or objection within twenty-one
(21) days from the date of service of this notice. If you object to the relief requested in the
Settlement Motion, you must timely file your objection with the Bankruptcy Clerk at:
Bankruptcy Clerk, U.S. Bankruptcy Court, Suite 1340, 75 Ted Turner Drive, S.W., Atlanta,
Georgia 30303, and serve a copy on the Trustee's attorney, Michael J. Bargar, Arnall Golden
Gregory LLP, 171 17th Street, NW, Suite 2100, Atlanta, Georgia 30363, and any other
appropriate persons by the objection deadline. The response or objection must explain your
position and be actually received by the Bankruptcy Clerk within the required time.

        A hearing on the Settlement Motion has been scheduled for August 19, 2021 at 11:00
a.m., Courtroom 1203, United States Courthouse, 75 Ted Turner Drive, S.W., Atlanta, Georgia.
If an objection or response is timely filed and served, the hearing will proceed as scheduled. If
you do not file a response or objection within the time permitted, the Court may grant the
relief requested without further notice or hearing provided that an order approving the relief
requested is entered at least one business day prior to the scheduled hearing. If no objection is
timely filed, but no order is entered granting the relief requested at least one business day prior to
the hearings, the hearings will be held at the time and place as scheduled.

        Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the
top of the GANB Website prior to the hearing for instructions on whether to appear in person or
by phone.”

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. If you do not have an
attorney, you may wish to consult one.

Dated: July 15, 2021.
                                               ARNALL GOLDEN GREGORY LLP
                                               Attorneys for Trustee

                                               By:/s/ Michael J. Bargar
                                                  Michael J. Bargar
                                                  Ga. Bar No. 645709
Arnall Golden Gregory, LLP                        michael.bargar@agg.com
171 17th Street, NW, Suite 2100
Atlanta, Georgia 30363-1031
Phone: (404) 873-8500



16813316v1
